75-7-/7
                                  ELECTRONIC RECORD




COA#14-15-01059-CR                                         OFFENSE: MISC


STYLE: Joseph Leonard Ellis v The State of Texas           COUNTY: Harris


 COA DISPOSITION: Affirmed


                                                            TRIAL COURT: 177th District Court

DATE: June 20, 2017           Publish: No                   TC CASE #: 1474975




                                 IN THE COURT OF CRIMINAL APPEALS




"STYLE: Joseph Leonard Ellis vThe State of Texas           CCA#




          PROS£
 FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition     CCA Disposition:
                                                   DATE:
                                                                        757-/7
                                                   JUDGE:

 DATE:    &0?7&'/y£&C. -Z€>!JLP/7                  SIGNED:                        PC:

JUDGE:           J£.   \M   LCtAuU^                PUBLISH:                       DNP:




                                                                                         MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                                 ELECTRONIC RECORD